Opinion by
Oliver, C. J.
It was stipulated that the invoice items marked “A,” “B,” “C,” “D,” “E,” “F,” “G,” “H,” “J,” “K,” or “L,” “in their condition as imported, are dedicated to use as parts of table, desk, or pocket lighters, and are in fact used together with other parts of domestic origin to make table lighters, desk lighters and pocket lighters, and no other articles”; that none of the said items is used exclusively as parts of pocket lighters; and that all of the lighters, of which these items are parts, are smokers’ articles. On the record presented and following The American Import Co. v. United States, 39 Cust. Ct. 9, C. D. 1894, the claim of the plaintiffs was sustained.